Title: From Thomas Jefferson to Parent, 7 May 1789
From: Jefferson, Thomas
To: Parent (Parant), M.



Monsieur
Paris ce 7me. Mai 1789.

N’ayant pas encore reçu reponse à mes lettres ecrites en Amerique pour demander permission d’y aller pour quelques mois il est très possible que vous me trouverez à Paris si votre projet de venir ici les premiers jours de ce mois s’execute. Je serai bien aise de vous voir et de vous parler au sujet de votre fils. En m’expliquant vos idées à son sujet je saurai si je puis vous etre de quelque utilité la dessus, et je le serai avec plaisir. Je suis Monsieur avec beaucoup d’attachement votre tres humble et tres obeissant serviteur,

Th: Jefferson

